Citation Nr: 1303386	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-25 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disability.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disability.

5.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected disability.

6.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968 and from September 1969 to October 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2006 rating decision of the VA Regional Office (RO) in Seattle, Washington that, among other things, denied service connection for left and right hip, knee and foot disorders, to include as secondary to lumbar degenerative disc disease with intervertebral disc syndrome, left superficial mononeuropathy, and erectile dysfunction.  

The Veteran was afforded a Travel Board hearing in April 2009 by a Veteran's Law Judge.  The case was thereafter remanded for further development in July 2009.  Since the Member who conducted the hearing in April 2009 retired from Board, the Veteran was offered another hearing opportunity which he accepted.  That hearing was conducted by videoconference in November 2012 before the undersigned.  Both hearing transcripts are of record.  

Service connection and separate awards of compensation were granted for left and right lower extremity radiculopathy by rating decisions in July 2010 and May 2012, respectively.

The record raises the issues of entitlement to separate evaluations for a lumbar scar and erectile dysfunction.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

Following a review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hip, knee and foot disorders that are related to service or to a service-connected disability, to include lumbar degenerative disc disease with intervertebral disc syndrome and left superficial mononeuropathy, for which service connection is warranted.  In January 2007, a private physician, D. Stevens, M.D., stated that the pain the appellant experienced in his hips and knees might be aggravated by chronic lumbar degenerative arthritis. 

The Board observes that when the case was remanded in July 2009, it was requested that following examination, an opinion be rendered as to whether any orthopedic and/or neurologic disability affecting the hips, knees and feet was at least as likely as not caused by or aggravated by service-connected disability.  A complete rationale was requested for any opinion provided.  The Board observes, however, that following VA examinations in 2009 and 2010, VA examiners merely offered conclusory responses by stating that hip, knee and foot disorders were not caused by or aggravated by the service-connected lumbar spine.  None of the assessments provided well-reasoned opinion addressing whether there was a relationship between service-connected disability and any current hip, knee and foot disorders.  The Board points out that what was sought in this instance was a thorough review of the record and an opinion enhanced by the examiner's clinical expertise and not just a summary statement.  The more recent opinions do not resolve the conflict that exists between VA and Dr. Stevens' cursory conclusion in January 2007.  Moreover, the Veteran has since been service connected for radiculopathy of both lower extremities which potentially affords another theory for consideration of service connection on a secondary basis.  

During the November 2012 video hearing, the Veteran's representative alludes to an inadequate VA examination in this regard.  The Board agrees that further development is indicated, to include a current VA examination with a detailed explanation as to whether or not the claimed disorders are related to service-connected disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id. 

Additionally, the Veteran testified during his hearing in November 2012 that he received treatment for the claimed disabilities at the Bremerton, Washington VA facility.  The most recent VA clinical data of record dates from November 2010.  As VA has constructive possession of records prepared thereafter, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from December 2010 to the present should be requested from the Bremerton VA Community Based Outpatient Clinic and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request outpatient records dating from December 2010 to the present from the Bremerton, Washington VA Community Based Outpatient Clinic and associate with the claims folder.  If appellant has had any additional treatment, he should notify the RO/AMC so that all pertinent records may be requested.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for orthopedic and neurologic examinations by a VA physician.  The claims folder, access to Virtual VA and a copy of this remand must be made available to the examining physician.  The examining physician must indicate whether the claims folder and Virtual VA were reviewed.  All indicated tests and studies should be performed and clinical findings must be reported in detail.  The examination report should reflect consideration of the Veteran's documented medical history, current complaints, and other assertions, etc. 

Based on a thorough review of the evidence of record and the physical examination findings, the examiner must opine with a detailed and complete rationale as to whether it is at least as likely as not (i.e., probability of 50 percent) that any current right or left hip, knee and/or foot disorders are directly related to service.  If not, is it is at least as likely as not that any current right or left hip, knee and/or foot disorders are caused or aggravated by lumbar degenerative disc disease with intervertebral disc syndrome, with left superficial mononeuropathy, and/or bilateral lower extremity radiculopathy. 

The examination report must include well-reasoned rationale for all opinions and conclusions reached.  

3.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction.  See Stegall.

4.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


